Name: Commission Regulation (EEC) No 2404/87 of 6 August 1987 amending for the 17th time Regulation (EEC) No 1371/84 as regards the quantity of milk used as the basis for calculating the additional levy
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production
 Date Published: nan

 8 . 8 . 87 Official Journal of the European Communities No L 219/11 COMMISSION REGULATION (EEC) No 2404/87 of 6 August 1987 amending for the 17th time Regulation (EEC) No 1371/84 as regards the quantity of milk used as the basis for calculating the additional levy this coefficient should be adjusted with effect from the date on which the tolerance allowed for calculating the quantities of milk delivered or purchased was abolished ; Whereas the Mangement Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulaton (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 5c (7) thereof, Whereas Article 9 (2) of Commission Regulation (EEC) No 1371 /84 of 16 May 1984 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 (3), as last amended by Regulation (EEC) No 1681 /87 (4), lays down that if, when the final account for each producer or purchaser is calculated, it is found that the average fat content of the milk delivered or purchased during the period concerned is in excess of the average content recorded during a reference period, the quantity of milk used as the basis for calculating the levy shall be increased by 0,26 % per 0,1 gram of additional fat per kilogram of milk ; Whereas experience during the initial periods of applica ­ tion of the additional levy arrangements has shown that HAS ADOPTED THIS REGULATION : Article 1 In the first and second subparagraphs of Article 9 (2) of Regulation (EEC) No 1371 /84, the figure '0,26 %' is replaced by '0,21 %'. Article 2 This Regulation shall enter into force on the day of its publication of the Official Journal of the European Communities. It shall apply with effect from the second six months of the third period of application of the additional levy. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 78 , 20 . 3 . 1987, p. 1 . 0 OJ No L 132, 18 . 5 . 1984, p. 11 . 0 OJ No L 157, 17 . 6 . 1987, p. 11 .